DETAILED ACTION
Claims 1-2, 4-12 and 14-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 10 lines 9-10) that the claimed subject matter traverses the 101 rejection of the claims(Argument 2; Remarks pg. 15 lines 18-22) that Celadnik teaches away from deploying configuration data without user intervention, (Argument 3; Remarks pg. 16 lines 1-3) the template area or data area from which an automatic import transport request is deployed immediately without any user intervention, (Argument 4; Remarks pg. 16 lines 15-18) non-mandatory configuration data is held in the template area before being transfer to deployment.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, it is unclear the solution to a technical problem that is being presented as it appears to be just the transfer/deployment/sending of the configuration information/data to the production environment without the specifics of that data being implemented once received, as to the steps of generating and deploying the automatic import transport request being more than a mental process without any structure defining the specifics of an automatic import transport request it is generation and deployment can be merely the first transport request being forwarded/sent/deployed to the production system without any specific transformation or adjustment or use being performed as while the modification from the deployed information is stated in the claims it is viewed as the use of the configuration data as not practically reciting using that configuration data to change/modify information thus not integrated into the specifics of the abstract idea into the practical application as no meaningful limitations of practicing the idea thus viewed as type of insignificant post solution activity being performed and the deployment of the configuration data to the production system is not seen as integrating the idea into a practical application because the information is viewed as being sent to another separate area where nothing specific is being performed just either automation of the request to a data area or waiting for more information before sending the request the data does not appear to be used in an specific way in this production system.  And while a significant improvement to technology can overcome a 101 rejection the recitation of a significant improvement in technology without providing support is not considered enough evidence and what is cited seems to be providing more/specific information to the technology not an improvement in the technology itself
As to argument 2, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as the teachings of Celadnik [0007] lines 1-5, [0010] lines 6-12 and [0024] lines 4-11 are used to show the specifics of the generation of a transport request for the software services, viewed as including its configuration information/type of software service, the teachings of Linton [0020] lines 3-9, [0021] lines 1-3 and 16-17 shows the specifics of the deploying/sending to the production server/system the executable code from the converted source code containing configuration data and the teachings of Wang Col. 3 lines 27-36, Col. 8 lines 15-18 and Col. 9 lines 19-32 showing the transport of the  application file to the destination can be done automatic without user intervention thus Celadnik is recited from the specifics of the generation of a transport request for sending the configuration information and not the specifics of the automatic deployment of the configuration information.
As to argument 3, it is seen in the teachings of Wang Col. 3 lines 27-36, Col. 8 lines 15-18 and Col. 9 lines 19-32 which is able to show the transport of application file information to a temporary storage area, viewed as a type of template area without further information to define the template area as the information is sent there and then can be use automatically without further user involvement in the data/application area thus information deployed to that area without further user intervention.
As to argument 4, Pecen [0055] lines 1-23 is used to show that application code information is received at temporary storage and can be held there until a message request is received associated with the used and then transport that application code information to a different storage/data area where the specifics of the non-mandatory configuration data can be seen in Dharmarajan claim 2 as with its ability to determine mandatory configuration data would also be able to determine its non-mandatory configuration information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a mental process determining mandatory configuration information.
The limitation of determining that configuration data is mandatory configuration data for the software is one that under its broadest reasonable interpretations covers performance of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre and post solution activity.  That is other than the receiving the first configuration data, generating the request and deploying to configuration data to the production system based on determined mandatory, and a request and deploying base on determine non-mandatory nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the receiving the first configuration data, generating the request and deploying to configuration data to the production system based on determined mandatory, and a request and deploying base on determine non-mandatory, in the content of this claims encompasses a user being able to manually determine the mandatory configuration information from the received configuration information.  
The judicial exception is not integrated into a practical application.  In particular the claim only recited recites additional elements in the receiving the first configuration data, generating the request and deploying to configuration data to the production system based on determined mandatory, and a different request and deploying base on determine non-mandatory.  The receiving the first configuration data is just the first information being provided/gained access to so as to be able to determine the mandatory configuration information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant pre-solution activity information.  Similarly, the generating the automatic import transport request is one that under its broadest reasonable interpretation, based on the specification that is silent on any specific structure or process used in its generation, can be merely the first transport request which can be forwarded to the production system once it is determined to be mandatory.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant post solution activity information.  Similarly, the deploying the mandatory configuration data to the production system is viewed as just the result being deployed/transferred to different parts of the production system thus just sending the mandatory information to different areas without any action or transformation done to the information. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant post solution activity information.  Similarly, the deploying the non-mandatory configuration data to the production system is viewed as just the result being deployed/transferred to different parts of the production system thus just sending the non-mandatory information to different areas without any action or transformation done to the information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant post solution activity information.  The claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the receiving the first configuration data, generating the request and deploying to configuration data to the production system and a request to deploy the non-mandatory configuration data to the production amounts to no more than insignificant pre and post solution activity information.  Mere instructions to apply pre and post solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims 2-10 are also rejected under similar rational wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a mental process determining mandatory configuration information.
The limitation of determining that configuration data is mandatory configuration data for the software is one that under its broadest reasonable interpretations covers performance of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre and post solution activity.  That is other than the receiving the first configuration data, generating the request and deploying to configuration data to the production system and another request to deploy the non-mandatory configuration data to the production system nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the receiving the first configuration data, generating the request and deploying to configuration data to the production system and another request to deploy the non-mandatory configuration data to the production system, in the content of this claims encompasses a user being able to manually determine the mandatory configuration information from the received configuration information.  
The judicial exception is not integrated into a practical application.  In particular the claim only recited recites additional elements in the receiving the first configuration data, generating the request and deploying to configuration data to the production system and another request to deploy the non-mandatory configuration data to the production system.  The receiving the first configuration data is just the first information being provided/gained access to so as to be able to determine the mandatory configuration information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant pre-solution activity information.  Similarly, the generating the automatic import transport request is one that under its broadest reasonable interpretation, based on the specification that is silent on any specific structure or process used in its generation, can be merely the first transport request which can be forwarded to the production system once it is determined to be mandatory.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant post solution activity information.  Similarly, the deploying the mandatory configuration data to the production system is viewed as just the result being deployed/transferred to different parts of the production system thus just sending the mandatory information to different areas without any action or transformation done to the information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant post solution activity information.  Similarly, the deploying the non-mandatory configuration data to the production system is viewed as just the result being deployed/transferred to different parts of the production system thus just sending the non-mandatory information to different areas without any action or transformation done to the information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant post solution activity information.  The claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the receiving the first configuration data, generating the request and deploying to mandatory configuration data to the production system amounts and another request to deploy the non-mandatory configuration data to the production system to no more than insignificant pre and post solution activity information.  Mere instructions to apply pre and post solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims 12-19 are also rejected under similar rational wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a mental process determining mandatory configuration information.
The limitation of determining that configuration data is mandatory configuration data for the software is one that under its broadest reasonable interpretations covers performance of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre and post solution activity.  That is other than the receiving the first configuration data, generating the request and deploying the mandatory configuration data to the production system and another request to deploy the non-mandatory configuration data to the production system nothing in the claim elements precludes the steps from practically being performed in the mind.  For example. but for the receiving the first configuration data, generating the request and deploying the mandatory configuration data to the production system and another request to deploy the non-mandatory configuration data to the production system, in the content of this claims encompasses a user being able to manually determine the mandatory configuration information from the received configuration information.  
The judicial exception is not integrated into a practical application.  In particular the claim only recited recites additional elements in the receiving the first configuration data, generating the request and deploying the mandatory configuration data to the production system and another request to deploy the non-mandatory configuration data to the production system.  The receiving the first configuration data is just the first information being provided/gained access to so as to be able to determine the mandatory configuration information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant pre-solution activity information.  Similarly, the generating the automatic import transport request is one that under its broadest reasonable interpretation, based on the specification that is silent on any specific structure or process used in its generation, can be merely the first transport request which can be forwarded to the production system once it is determined to be mandatory.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant post solution activity information.  Similarly, the deploying the mandatory configuration data to the production system is viewed as just the result being deployed/transferred to different parts of the production system thus just sending the mandatory information to different areas without any action or transformation done to the information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant post solution activity information.  Similarly, the deploying the non-mandatory configuration data to the production system is viewed as just the result being deployed/transferred to different parts of the production system thus just sending the non-mandatory information to different areas without any action or transformation done to the information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as insignificant post solution activity information.  The claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the receiving the first configuration data, generating the request and deploying the mandatory configuration data to the production system and another request to deploy the non-mandatory configuration data to the production system amounts to no more than insignificant pre and post solution activity information.  Mere instructions to apply pre and post solution activity information cannot provide inventive concept.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 11, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (Pub. No. US 2018/0276410 A1), in view of Dharmarajan et al. (Patent No. US 6,976,063 B1) in view of Celadnik et al. (Pub. No. US 2006/0174241 A1), in view of Wang (Patent No. US 7,325,038 B1) and further in view of Pecen et al (Pub. No. US 2002/0147926 A1).

As to claims 1, 11 and 20, Linton discloses a system, comprising: at least one data processor (Linton [0015] lines 11-13);
and at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising (Linton [0015] lines 7-13):
  receiving, from a development system, a first transport request including a first configuration data for a software application hosted at a production system (Linton [0020] lines 3-9, [0021] lines 1-3 and 16-17 and [0024] lines 1-8; which shows being able to receive from a developer sever/system source code information including configuration information that can be on the production server/system, where the production environment can send back to the developer environment the production file information when bugs are detected thus it can be viewed in that case when the development environment is providing the changes updates to the source code including the configuration information that the application is already hosted part of the production environment as well where the received information in viewed as a type of transport request);
deploying, to the production system, the mandatory configuration data included in the first transport request to at least alter the manner in which data is stored in the one or more database tables operated upon by the software application, the deploying of the mandatory configuration data includes sending the automatic import transport request including the first configuration data to the production system (Linton [0020] lines 3-9, [0021] lines 1-3 and 16-17 and [0029] lines 3-13; which shows the ability to send/deploy to the production sever/system the executable code from the converted source code containing configuration information thus viewed as sending a type of import transport requesting including the first configuration data  where that configuration data can include new/add/modification to information thus changing the data stored where seen specifically disclosed below the specifics of the determining the mandatory configuration data part of a request).


Linton does not specifically disclose determining, based at least on a whitelist and/or a blacklist whether the first configuration data corresponds to a mandatory configuration data implementing one or more legally mandated customizations to a manner in which data is stored in one or more database tables operated upon by the software application.

However, Dharmarajan discloses determining, based at least on a whitelist and/or a blacklist whether the first configuration data corresponds to a mandatory configuration data implementing one or more legally mandated customizations to a manner in which data is stored in one or more database tables operated upon by the software application (Dharmarajan Col. 2 lines 49-54, 57-59 and claim 2; which shows being able to determine configuration settings that must be present that are seen in the global configuration file, viewed as a type of whitelist as it shows the always mandatory/required configuration information thus seen as a type of whitelist, and being able to determine if new configuration information is the required/mandatory configuration information and being able to configure itself based on the configuration information thus customization to the manner of data that is stored and as the configuration information is required/mandatory viewed as a type of legally mandated customization and performing further action based on that determination).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dharmarajan showing the determination of mandatory configuration information into the software configuration information of Linton, for the purpose of increasing usability by allowing for correctly dynamically configuration of information, as taught by Dharmarajan Col. 1 lines 60- Col. 2 line 3.

Linton as modified by Dharmarajan does not specifically disclose in response to determining that the first configuration data corresponds to the mandatory configuration data, generating an automatic import transport request including the first configuration data; and in response to determine that the first configuration data corresponds to a non-mandatory configuration data, deploying, to the production system, the non-mandatory configuration data included in the first transport request by at least sending the first transport request including the first configuration data to the production system

However, Celadnik discloses in response to determining that the first configuration data corresponds to the mandatory configuration data, generating an automatic import transport request including the first configuration data (Celadnik [0007] lines 1-5, [0010] lines 6-12  and [0024] lines 4-11; which shows the generation of transport request and the import of the transport request for the software services where software services can be viewed as including the configuration information, where in light of above teaching shows the specifics of the determination of mandatory configuration data and performing action based on that determination).
in response to determine that the first configuration data corresponds to a non-mandatory configuration data, deploying, to the production system, the non-mandatory configuration data included in the first transport request by at least sending the first transport request including the first configuration data to the production system (Celadnik [0007] lines 1-5, [0010] lines 6-12 and [0024] lines 4-11; which is able to show the generation of transport request and the import of the transport request for the software services, where the software services can be viewed as including configuration information, where it is seen specifically disclose above the ability to determine in configuration data in mandatory and thus viewed that if mandatory/required configuration information is determined it would also determine the non-mandatory configuration information as that would be viewed as the all the other configuration information non determined to be mandatory so would also be able to determine in the configuration data in non-mandatory and being able to deploy/send the configuration data to the production system).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Celadnik showing the specifics of the generation of import transport request into the software production system of Linton as modified by Dharmarajan, for the purpose of helping to reduce the complexity associated with servicing software system, as taught by Celadnik [0007] lines 1-12.

Linton as modified by Dharmarakan and Celadnik does not specifically disclose where the automatic import transport request is transferred from a template area of the production system to a data area of the production system where the first configuration data is deployed without user intervention.

However, Wang discloses where the automatic import transport request is transferred from a template area of the production system to a data area of the production system where the first configuration data is deployed without user intervention (Wang Col. 3 lines 27-36, Col. 8 lines 15-18 and Col. 9 lines 19-32; which is able to show transport of application file information being transferred can be sent to temporary storage, acting as a type of template area, where it can then sent to application/data area and this transfer can be done automatically after the initial selection request, thus in light of above disclosed information viewed as the automatic import transport request).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang showing the automated transport of information without user interaction into the transport of application information of Linton as modified by Dharmarakan and Celadnik, for the purpose of increasing ease of use by reducing the amount of user interaction with the system as taught by Wang Col. 9 lines 19-32.

Linton as modified by Dharmarakan, Celadnik and Wang does not specifically disclose in response to determine that the first configuration data corresponds to a non-mandatory configuration data where the first transport request in held in the template area of the production system until a user deploys the first configuration data.

However, Pecen discloses in response to determine that the first configuration data corresponds to a non-mandatory configuration data where the first transport request in held in the template area of the production system until a user deploys the first configuration data (Pecen [0055] lines 1-23; which shows that the application code information is received at temporary storage, viewed as a type of template area, and held there until a message/request is received associated with the user and then transport the application code information to another storage/data area, where it is seen specifically disclosed above the ability to deploy the configuration data thus viewed as being held until user request deployment of the configuration data, where it is seen specifically disclosed above)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pecen showing the holding information until specific request/information associated with it is received, into the production system of Linton as modified by Dharmarakan, Celadnik and Wang, for the purpose of increasing user control of the system thus allowing for increase in desired usability, as taught by Pecen [0055] lines 1-13.

As to claims 2 and 12, Linton discloses receiving, from the development system, a second transport request including a second configuration data for the software application hosted at the production system (Linton [0020] lines 3-9, [0021] lines 1-3 and 16-17 and [0024] lines 1-8; which shows being able to receive from a developer sever/system source code information including configuration information that can be on the production server/system, where the production environment can send back to the developer environment the production file information, and not limited to only one set of information thus can be viewed as including a second request with configuration data, when bugs are detected thus it can be viewed in that case when the development environment is providing the changes updates to the source code including the configuration information that the application is already hosted part of the production environment as well where the received information in viewed as a type of transport request.

Linton does not specifically disclose determining that the second configuration data corresponds to another non-mandatory configuration data for the software application.

However, Dharmarajan discloses determining that the second configuration data corresponds to another non-mandatory configuration data for the software application (Dharmarajan Col. 2 lines 49-54, 57-59 and claim 2; which shows being able to determine if new/another configuration information is required/mandatory configuration information based on the global configuration file and performing further action based on that determination, thus this would able be able to determine if this new/another configuration is non-mandatory configuration information as this would be viewed as all the other configuration information not determined to be the mandatory information would be the non-mandatory configuration information). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dharmarajan showing the determination of mandatory configuration information into the software configuration information of Linton, for the purpose of increasing usability by allowing for correctly dynamically configuration of information, as taught by Dharmarajan Col. 1 lines 60- Col. 2 line 3.


Linton as modified by Dharmarajan does not specifically disclose in response to determining that the second configuration data corresponds to the another non- mandatory configuration data, deploying, to the production system, the another non-mandatory configuration data included in the second transport request by at least sending the second transport request including the second configuration data to the production system.

However, Celadnik discloses in response to determining that the second configuration data corresponds to the another non- mandatory configuration data, deploying, to the production system, the another non-mandatory configuration data included in the second transport request by at least sending the second transport request including the second configuration data to the production system (Celadnik [0007] lines 1-5 [0010] lines 6-12 and [0024] lines 4-11; which shows the generation of transport request and the import of the transport request for the software services where software services can be viewed as including the configuration information, where in light of above teaching shows the specifics of the determination of non-mandatory configuration data and performing action based on that determination for a second/another configuration request can be viewed as sending the second transport request to the production system).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Celadnik showing the specifics of the generation of import transport request into the software production system of Linton as modified by Dharmarajan, for the purpose of helping to reduce the complexity associated with servicing software system, as taught by Celadnik [0007] lines 1-12

Linton as modified by Dharmarakan, Celadnik and Wang does not specifically disclose wherein the second transport request is held in the template area of the production system until a user deploys the second configuration data.

However, Pecen discloses wherein the second transport request is held in the template area of the production system until a user deploys the second configuration data (Pecen [0055] lines 1-23; which shows that application code information is received at temporary storage, viewed as a type of template area, and the held there until message/request receive associated with a user and then transports the application code unit information to other storage/data area, where in light of above disclosed information showing the specifics of the second transport request and the sending of the second configuration data information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pecen showing the holding information until specific request/information associated with it is received, into the production system of Linton as modified by Dharmarakan, Celadnik and Wang, for the purpose of increasing user control of the system thus allowing for increase in desired usability, as taught by Pecen [0055] lines 1-13.


As to claims 4 and 14, Linton discloses wherein the automatic import transport request is transferred to the data area of the production system based at least on the automatic import transport request being tagged as including configuration settings (Linton [0020] lines 3-9, [0021] lines 1-3 and 16-17, [0023] lines 11-17 and [0024] lines 1-8; which is able to show that the configuration information section that is sent with the code/request as being associated with tags and thus the associated transports request would include the tagged indication of configuration information, where it can be seen specifically disclosed above the specifics of the transport to the data area of the production system/deployed tied to the automatic import transport request).

As to claims 6 and 16, Linton does not specifically disclose however, Dharmarajan discloses wherein the whitelist identifies one or more mandatory configuration data (Dharmarajan Col. 2 lines 49-54, 57-59 and claim 2; which shows the global configuration file can identify a list or required configuration settings/data thus viewed as acting as a whitelist identifying the required/mandatory configuration information that must be present/allowed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dharmarajan showing the determination of mandatory configuration information into the software configuration information of Linton, for the purpose of increasing usability by allowing for correctly dynamically configuration of information, as taught by Dharmarajan Col. 1 lines 60- Col. 2 line 3.

As to claim 10, Linton discloses wherein the production system comprises a cloud- computing platform (Linton [0022] lines 1-3; which shows the production environment/system comprises cloud computing).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Linton, Dharmarajan, Celadnik, Wang and Pecen as applied to claims 1 and 11 above, and further in view of Loi (Pub. No. US 2020/0210954 A1).

As to claim 5, Linton as modified by Dharmarakan, Celadnik, Wang and Pecen does not specifically disclose wherein the first configuration data includes a template defining the manner in which the data is stored in the one or more database tables.

However, Loi discloses wherein the first configuration data includes a template defining the manner in which the data is stored in the one or more database tables (Loi [0029] lines 1-8; which is able to show that the templates are used to define types of data stored in the database tables thus viewed as a manner of the data stored in the database).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Loi showing templates being used to define data storage information, into the data storage information of Linton as modified by Dharmarakan, Celadnik, Wang and Pecen, for the purpose of increasing usability by providing an increase in the management system with further functionality, as taught by Loi [0029] lines 1-8.

As to claim 15, Linton as modified by Dharmarakan, Celadnik, Wang and Pecen does not specifically disclose wherein the software application operates on data stored in one or more database tables, and wherein the first configuration data includes a template defining a manner in which the data is stored in the one or more database tables.

However, Loi discloses wherein the software application operates on data stored in one or more database tables, and wherein the first configuration data includes a template defining a manner in which the data is stored in the one or more database tables (Loi [0029] lines 1-8; which is able to show that the templates are used to define types of data stored in the database tables thus viewed as a manner of the data stored in the database).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Loi showing templates being used to define data storage information, into the data storage information of Linton as modified by Dharmarakan, Celadnik, Wang and Pecen, for the purpose of increasing usability by providing an increase in the management system with further functionality, as taught by Loi [0029] lines 1-8


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Linton, Dharmarajan, Celadnik, Wang and Pecen as applied to claims 1 and 11 above, and further in view Zimmermann et al. (Pub. No. US 2018/0027006 A1).

As to claims 7 and 17, Linton as modified by Dharmarakan, Celadnik, Wang and Pecen does not specifically disclose wherein the blacklist identifying one or more non-mandatory configuration data.

However, Zimmermann discloses wherein the blacklist identifying one or more non-mandatory configuration data (Zimmermann [0264] lines 3-18 and [0265] lines 2-8; which show blacklist or not whitelist information tied to configuration information thus viewed as the non-required/non-allowed/dangerous configuration information thus in light of above disclosed information showing the comparison to determine mandatory configuration information together can be viewed as using the blacklist to determine non-mandatory information thus other information can be viewed as the mandatory information).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Zimmermann showing the use of blacklist determination of not required configuration information, into the configuration information of Linton as modified by Dharmarakan, Celadnik, Wang and Pecen, for the purpose of increasing usability by being able to provide additional information to the user the configuration is not required, as taught by Zimmermann [0265] lines 2-8.

As to claims 8 and 18, Linton as modified by Dharmarakan, Celadnik, Wang and Pecen does not specifically disclose however Zimmermann discloses wherein the mandatory configuration data implements a change to a country, a currency, and/or a measurement unit (Zimmermann [0264] lines 3-18 and [0265] lines 2-8; which shows that the configuration information can be associated with country information, where it is seen specifically above the ability to provide change/updates to the including configuration information).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Zimmermann showing the use of blacklist determination of not required configuration information, into the configuration information of Linton as modified by Dharmarakan, Celadnik Wang and Pecen, for the purpose of increasing usability by being able to provide additional information to the user the configuration is not required, as taught by Zimmermann [0265] lines 2-8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Linton, Dharmarajan, Celadnik, Wang and Pecen as applied to claims 1 and 11 above, and further in view of Pellafone (Pub. No. US 2019/0385110 A1).

As to claims 9 and 19, Linton as modified by Dharmarakan, Celadnik, Wang and Pecen does not specifically disclose wherein the software application comprises an enterprise resource planning (ERP) software and/or a customer relationship management (CRM) software.

However, Pellafone discloses wherein the software application comprises an enterprise resource planning (ERP) software and/or a customer relationship management (CRM) software (Pellafone [0008] lines 26-30; which shows the specifics that the software/application can be ERP and/or CRM software).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pellafone showing the specifics of software, into the software system of Linton as modified by Dharmarakan, Celadnik, Wang and Pecen, for the purpose of increasing usability by providing for increase options of software types to be selected from to use, as taught by Pellafone [0008] lines 26-30

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193